Frank H. Logan brought this action in trover against Wilson Cypress Company and C W. Newman as joint defendants. The issues were made up and a trial resulted in a verdict and judgment for the plaintiff which on appeal was reversed by this Court. Wilson Cypress Co., et al., v. Logan, 120 Fla. 124, 162 So. 489.
A second trial also resulted in a verdict and judgment for plaintiff, a new trial was denied and the instant writ of error was prosecuted.
The goods alleged to have been wrongfully converted by the defendants was two rafts of cypress logs. Five questions are posed for solution, all of which relate to the ownership of the cypress logs, whether or not Newman was the agent of Wilson Cypress Company at the time of conversion, whether or not there was a joint conversion participated in *Page 618 
by Wilson Cypress Company or a joint action of which they were a part or whether or not there was a waiver.
We have examined the record and briefs affecting all these questions. The evidence is in hopeless conflict and as to some of the points raised, unsatisfactory. Feeling was injected into the trial and as usual, served to muddy the issues. Two juries and two trial courts have passed on the matter and reached similar conclusions. To disturb the judgment would amount to nothing more than setting up our judgment for theirs on nothing more than a highly controverted issue of facts which we are not warranted in doing. Every question raised goes ultimately to the facts affecting it. Some of them are very close and the facts are such that another jury could reasonably reach the same conclusion. This is not sufficient warrant for a new trial.
The judgment is therefore affirmed.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFORD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.